Mr. Justice Shepard delivered the opinion oe the Court. The judgment appealed from was recovered upon evidence so strongly preponderating against the appellee, who was plaintiff below, that we are unable to discover any reasonable justification for it. The appellee apparently has no faith in its justice, for she does not appear in this court in its defense. The dispute was a mere matter of accounting, and from the record as presented to us, which we have, although unaided by appellee, diligently examined, we can not see how the judgment can be upheld. It looks very much as if the judgment ought to have been considerably in favor of the appellant. We will therefore reverse and remand the cause.